Citation Nr: 0707728	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine in the mid to lower area with 
multilevel spinal stenosis from C3 to C6.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for prostate cancer 
claimed as due to exposure to herbicides.

4.  Entitlement to service connection for a low back 
disability, claimed as arthritis.

5.  Entitlement to service connection for a bilateral hip 
disability, claimed as arthritis of the legs.

6.  Entitlement to service connection for a bilateral 
shoulder disability, claimed as arthritis.

7.  Entitlement to service connection for a bilateral knee 
disability claimed as arthritis.

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to a compensable rating for left ear hearing 
loss.

10.  Entitlement to service connection for refractive error.

11.  Entitlement to special monthly compensation based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1973 until July 
1977.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

The veteran withdrew a claim of entitlement to an initial 
compensable evaluation for hepatitis at his November 2006 
hearing before the undersigned.

The issues of entitlement to service connection for 
refractive error and entitlement to special monthly 
compensation for loss of use of a creative organ are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed degenerative joint disease of 
the cervical spine in the mid to lower area with multilevel 
spinal stenosis from C3 to C6 is causally related to active 
service.

2.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed right ear hearing loss is 
causally related to active service.

3.  The competent evidence does not demonstrate that the 
veteran's prostate cancer is causally related to active 
service.

4.  The competent evidence does not demonstrate any current 
chronic low back disability.

5.  The competent evidence does not demonstrate any current 
chronic bilateral hip disability.

6.  The competent evidence does not demonstrate any current 
chronic bilateral shoulder disability.

7.  The competent evidence does not demonstrate that a 
current bilateral knee disability is causally related to 
active service.

8.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed tinnitus is causally related to 
active service.

9.  The competent evidence shows that the veteran's left ear 
hearing loss is manifested by an average 54 puretone decibel 
loss, with speech recognition of 84 percent (Level II hearing 
loss per Table VI).


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine in the 
mid to lower area with multilevel spinal stenosis from C3 to 
C6 was not incurred in or aggravated by active service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

3.  Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

4.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

5.  A bilateral hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

6.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

7.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

8.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

9.  The criteria for entitlement to a compensable evaluation 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, Diagnostic Code (6100) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify by means of a December 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, this information was provided in a subsequent March 
2006 communication.  In any event, because the instant 
decision denies the veteran's claims, no higher rating or 
effective date will be assigned.  As such, there is no 
prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
associated with the claims file.  Moreover, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a November 2006 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

I.  Service connection

The veteran is claiming entitlement to service connection for 
degenerative joint disease of the cervical spine, hearing 
loss, prostate cancer, a low back disability, bilateral hip 
disability, bilateral shoulder disability, a bilateral knee 
disability and tinnitus.

With respect to the cervical spine claim and hearing loss 
issues, the Board has considered whether presumptive service 
connection for chronic disease under 38 C.F.R. § 3.309(a) is 
warranted.  Indeed, the evidence of record establishes that 
the veteran has arthritis of the cervical spine.  The 
evidence also shows sensorineural hearing loss of the right 
ear, which constitutes an organic disease of the nervous 
system.  Both are chronic diseases under 38 C.F.R. 
§ 3.309(a).  However, in order for the chronic disease 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any documented 
clinical evidence of cervical spine arthritis or right ear 
hearing loss within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

The Board has also considered presumptive service connection 
for the veteran's prostate cancer on the basis of herbicide 
exposure.  In this vein, 38 C.F.R. § 3.307(a)(6) provides 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2006).  

A list of diseases to which the presumption attaches is 
provided at 38 C.F.R. § 3.309(e).  Such list does not include 
prostate cancer.  In any event, a grant of presumptive 
service connection is not possible here because the evidence 
does not demonstrate that the veteran served in the Republic 
of Vietnam during active service.  Rather, his foreign 
service is shown to be in Germany, Thailand and Japan.  As 
such, the presumptive provisions regarding herbicide exposure 
are not for application.  Moreover, it is recognized that the 
United States Court of Appeals for the Federal Circuit in 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) held that, 
where the evidence does not warrant presumptive service 
connection, an appellant is not precluded from establishing 
service connection with proof of direct causation.  However, 
in the present case there is no competent evidence finding 
that the currently diagnosed prostate cancer is causally 
related to herbicide exposure in service.   

Service connection is warranted on a direct basis if it is 
shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, it is 
noted that the competent evidence of record does not include 
any diagnoses referable to the low back, bilateral hips or 
bilateral shoulders.  Indeed, while a January 2002 VA 
examination did note complaints of shoulder pain, no 
diagnosis was rendered.  In fact, an earlier November 2001 VA 
x-ray study showed a normal right shoulder.  Moreover, at a 
VA examination in January 2005, the veteran did not raise any 
complaints referable to the low back, or hips.  He stated 
that he had right shoulder pain but that this emanated from 
the cervical spine.  No diagnoses were rendered as to the low 
back, hip or shoulders at that time.  The veteran did 
complain of back and shoulder pain at his November 2006 
hearing before the undersigned, but, as previously discussed, 
no objective evidence of disability is found in the record.  
Therefore, a grant of service connection for a low back 
disability, a bilateral hip disability and a bilateral 
shoulder disability is not appropriate here.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Current disability is established as to the remaining 
disabilities on appeal.  Indeed, VA examination in January 
2002 contains an assessment of cervical spine degenerative 
joint disease.  Degenerative disease of the cervical spine is 
again noted in a later VA examination in January 2005.  
Moreover, VA audiologic evaluation in January 2005 and March 
2006 demonstrates right ear hearing loss for VA purposes, as 
set forth under 38 C.F.R. § 3.385.  Additionally, VA 
examination in January 2002 indicated mild degenerative 
arthritis of both knees.  Finally, VA audiologic examinations 
in January 2005 and March 2005 reflect findings of tinnitus.  

Based on the above, diagnoses are established with respect to 
the veteran's cervical spine, right ear hearing loss, 
bilateral knee and tinnitus claims.  Therefore, a current 
disability is demonstrated and the first element of a service 
connection claim is satisfied as to these issues.  However, 
as will be discussed below, the remaining criteria necessary 
to establish service connection have not been met.  

A review of the service medical records do not reveal any 
treatment or complaints of right ear hearing loss or 
tinnitus.  Moreover, while a September 1971 periodic 
examination contained audiometric findings indicative of 
worsening right ear hearing in service, findings in 
subsequent examinations essentially revert to earlier, 
minimal levels.  

The service medical records do show treatment for left knee 
pain in June 1952.  However, there is no indication of 
continued problems, and the in-service physical examinations 
consistently reflect normal musculoskeletal findings.  The 
veteran denied trick or locked knee in a report of medical 
history completed at the time of his retirement examination 
in October 1976.  

Treatment for neck pain is revealed in the service medical 
records, on multiple occasions.  Specifically, complaints of 
cervical pain are noted in reports dated in March 1968, April 
1968, and August 1974.  However, despite these complaints, 
the veteran's military physicals consistently reveal a normal 
musculoskeletal system.  Therefore, the service records do 
not demonstrate a chronic disability, but rather reflect a 
series of transitory complaints that resolved prior to the 
veteran's separation from active service.  

Based on the foregoing, the service medical records do not 
show that right ear hearing loss, tinnitus, a bilateral knee 
disability, or degenerative changes of the cervical spine 
were incurred during active duty.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that any 
current cervical spine disability, right ear hearing loss, 
bilateral knee disability or tinnitus are causally related to 
active service, for the reasons discussed below.  

The post-service medical evidence does not demonstrate any 
findings referable to any of the claimed disabilities until 
the early 1990s, when treatment for neck pain is 
demonstrated. Findings referable to hearing loss, knee 
problems and tinnitus are not seen until the veteran's VA 
examination in 2001.  In the absence of demonstration of 
continuity of symptomatology, these are too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, no 
competent evidence of record causally relates any current 
right ear hearing loss, tinnitus, bilateral knee disability, 
or degenerative changes of the cervical spine to active duty.  
The veteran himself holds such a belief, as demonstrated in 
his November 2006 testimony before the undersigned.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record fails to establish any 
disability of the low back, bilateral hips, or bilateral 
shoulders.  Moreover, while right ear hearing loss, tinnitus, 
bilateral knee disability, and degenerative changes of the 
cervical spine are demonstrated, it is not shown that such 
current disabilities are causally related to active service.  
The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased rating- left ear hearing loss

The veteran is claiming entitlement to a compensable rating 
for left ear hearing loss.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  

Additionally, 38 C.F.R. § 3.383(a)(3) provides that, where 
the evidence demonstrates hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability, and hearing impairment as a 
result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385 in the other ear, 
compensation is payable as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.

In the present case, the veteran's service-connected left ear 
hearing loss is not evaluated as at least 10 percent 
disabling.  As such, 38 C.F.R. § 3.383 is not applicable.  
Given this, the hearing acuity of his right ear must be 
considered normal for the purposes of evaluating the service-
connected disability at issue. VAOPGCPREC 32-97, 62 Fed. Reg. 
63,604 (July 1, 1997); see also Boyer v. West, 11 Vet. App. 
477, 479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 
(2000).  Accordingly, a designation of Level "I" is assigned 
for the right ear.

Regarding the left ear, a VA audiologic examination in 
January 2005 
revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
LEFT

50
55
55
55

Based on the above findings, the veteran's puretone average 
for the left ear is 54.  His speech recognition score was 84.  


Applying the findings of the January 2001 VA audiologic 
examination to the rating criteria for hearing impairment, 
there is no basis for a compensable rating assignment for the 
veteran's left ear hearing loss.  Considering that the 
veteran's left ear manifests an average puretone threshold of 
54 decibels, and 84 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows the veteran's left ear 
hearing loss to be Level II impairment.  Moreover, based on 
the audiometric findings noted, above the provisions of 
38 C.F.R. § 4.86, addressing exceptional patterns of hearing 
impairment, are inapplicable.   

In sum, the veteran's right ear hearing acuity is designated 
as Level I hearing loss.  The veteran's left ear hearing 
acuity is designated as Level II hearing loss.  Applying 
those findings to 38 C.F.R. § 4.85, Table VII, a 
noncompensable evaluation is derived.  

Based on the foregoing, the competent evidence does not 
support a compensable rating for the veteran's left ear 
hearing loss.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

							
ORDER

Service connection for degenerative joint disease of the 
cervical spine in the mid to lower area with multilevel 
spinal stenosis from C3 to C6 is denied.

Service connection for hearing loss in the right ear is 
denied.

Service connection for prostate cancer claimed as due to 
exposure to herbicides is denied.

Service connection for a low back disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a bilateral knee disability is denied.

Service connection for tinnitus is denied.

Entitlement to a compensable rating for left ear hearing loss 
is denied.





REMAND

With respect to the issue of entitlement to service 
connection for refractive error, additional development is 
required in order to satisfy VA's obligations under the VCAA, 
for the reasons discussed below.

As set forth under  38 C.F.R. §§ 3.303(c), congenital or 
developmental defects such as refractive error of the eye are 
not diseases or injuries within the meaning of applicable 
legislation concerning service connection.  However, VA's 
General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82- 90 (July 18, 1990).  Because the 
service medical records do reflect eye complaints and 
treatment, and because the claims folder does not presently 
contain a competent opinion as to whether such complaints and 
treatment constitute an aggravation of a preexisting 
congenital condition, such opinion should be obtained to 
ensure a fair adjudication of the issue on appeal.  

The Board also finds that additional development is necessary 
with respect to the veteran's claim of entitlement to special 
monthly compensation based on loss of use of a creative 
organ.  In this vein, it is observed that the veteran is 
service-connected for enlargement of the prostate.  It is 
further observed that the veteran underwent a radical 
prostatectomy for treatment of prostate cancer, which has not 
been service-connected.  It is unclear to what extent the 
service-connected prostate disability would have any 
relationship to the cancer or to the veteran's current 
erectile dysfunction demonstrated in the record.  Therefore, 
it is necessary to obtain a competent opinion addressing this 
issue.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims file and opine as to whether 
it is at least as likely as not that the 
veteran's preexisting congenital 
refractive error of the eye was 
aggravated by active service.  
Specifically, the examiner should state 
whether the service records reflect a 
permanent worsening of the veteran's 
visual acuity and if so, whether such 
worsening was due to the refractive error 
or to other causes.  All opinions should 
be accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file should be reviewed in 
conjunction with this inquiry and the 
examination report should indicate that 
such review occurred.  

2.  Arrange for an appropriate VA 
examiner to review the claims file and 
opine as to whether it is at least as 
likely as not that the veteran's prostate 
cancer and his erectile dysfunction noted 
in the record is causally related to his 
service-connected enlarged prostate.  Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file should be 
reviewed in conjunction with this inquiry 
and the examination report should 
indicate that such review occurred.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


